ORDER

PER CURIAM:
Forrest Roudebush appeals his conviction of guilt- of assault in the third degree (§ 565.070, RSMo 1994), for which he was sentenced to 10 days in jail.
Roudebush challenges the sufficiency of the evidence. After careful review of the evidence, this court determines that there was sufficient evidence from which the trial court could find Roudebush guilty.
The judgment is affirmed. The decision is without precedential value. A memorandum has been furnished to the parties as to the reasons for the decision.
Rule 30.25(b).